Citation Nr: 0703395	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the left knee with 
early medial joint space narrowing and early varus deformity.

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome of the right knee with 
early medial joint space narrowing and early varus deformity.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to June 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which continued a 10 percent rating for a right 
knee condition and continued a 10 percent rating for a left 
knee condition.  In an increased rating claim, a claimant is 
presumed to be seeking the maximum amount permitted.  AB v. 
Brown, 6 Vet. App. 35 (1993).    


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
arthritis and no more than slight limitation of motion, with 
complaints of pain.

2.  The veteran's right knee disorder is manifested by 
arthritis and no more than slight limitation of motion, with 
complaints of pain.   


CONCLUSIONS OF LAW

1.  Since the date of the veteran's increased rating claim, 
the schedular criteria for the assignment of a rating in 
excess of 10 percent for the veteran's patellofemoral 
syndrome of the left knee with early medial joint space 
narrowing and early varus deformity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006). 

2.  Since the date of the veteran's increased rating claim, 
the schedular criteria for the assignment of a rating in 
excess of 10 percent for the veteran's patellofemoral 
syndrome of the right knee with early medial joint space 
narrowing and early varus deformity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 
4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).

When, as here, the veteran is requesting a higher rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that  
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R.  § 4.45 (2006).

The veteran has been in receipt of a 10 percent evaluation 
under Diagnostic Code 5010-5261 for left knee 
arthritis/limitation of motion and in receipt of a 10 percent 
disability rating under Diagnostic Code 5010-5261 for right 
knee arthritis/limitation of motion since June 1998.  He 
essentially contends that the symptomatologies associated 
with his service-connected disabilities are more severe than 
is contemplated by the currently assigned ratings.
   
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.  

Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 
09-04, 69 Fed. Reg. 59990 (2004).  

The January 2000 VA outpatient treatment note indicates 
bilateral degenerative joint disease of the knees.  This is 
consistent with the other medical evidence of record.  
Consequently, a 10 percent rating will be warranted if there 
is evidence of painful motion in the veteran's right and left 
knee joints.  Painful motion has clearly been established, as 
has arthritis of both knees.  See 38 C.F.R. § 4.59.  In fact, 
looking back at the basis of the grant of 10 percent ratings 
for each knee, it was based on findings of arthritis and 
painful motion.

However, the medical evidence of record does not document 
left or right knee motion limited to a degree warranting 
assignment of a compensable rating pursuant to Diagnostic 
Code 5260 or 5261.  In order to be eligible for a compensable 
evaluation, the veteran's flexion would need to be limited to 
45 degrees or his extension limited to 10 degrees.  Neither 
has been shown on any VA examination or outpatient treatment 
record over the past six years for either leg.  See, e.g., 
January 2000 VA outpatient physical therapy evaluation, July 
2001 VA orthopedic examination report, August 2002 VA 
outpatient treatment note, and February 2004 VA examination 
report (all indicating that extension of either knee was 
limited to, at most 5 degrees, and flexion limited to, at 
most, 105 degrees). 

The Board has examined the provisions of 38 C.F.R. §§ 4.40,  
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the  
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).     

The Board has considered the veteran's complaints of pain, 
stiffness, and swelling at the November 2000 VA orthopedic 
examination.  At the November 2000 examination, he complained 
of daily pain and grinding and popping when he walks.  He 
also reported that his right knee buckles when he goes down 
stairs.  At the July 2001 VA orthopedic examination, the 
veteran reported pain, weakness, locking, fatigue, lack of 
endurance, and episodes of dislocation.  At the February 2004 
VA examination, the veteran reported that he has had locking 
in the left knee since 1995.  He also reported that his 
walking distance is limited to two to three blocks and that 
he is limited to one flight of stairs due to bilateral knee 
pain.  While the Board is required to consider the effect of 
the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  As the veteran is already receiving a 
compensable rating for painful motion due to arthritis of the 
knees, no additional compensation is appropriate.  Moreover, 
the veteran's complaints are simply not credible in light of 
the medical evidence indicating that his gait is normal and 
muscle strength is normal.  No atrophy of the thighs or 
calves is shown, indicating that he continues to use his 
muscles normally despite his complaints.  In fact, the 2004 
examiner remarked the veteran is well muscled.

As noted above, a rating for arthritis can also be assigned 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59, which states that painful motion with joint or 
periarticular pathology is entitled to at least the minimum 
compensable rating for the joint.  See also VAOPGCPREC 9-98, 
footnote 1; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Thus, it is the Board's judgment that the disability 
picture more nearly approximates the pain on motion required 
for a 10 percent rating, and, hence, a 10 percent rating is 
warranted for degenerative joint disease of the left and 
right knees respectively.  38 C.F.R. § 4.7.  Without any 
findings of limitation of motion to a degree warranting a 
higher rating, the currently assigned 10 percent ratings are 
appropriate. Accordingly, a rating in excess of 10 percent 
for limitation of motion of the left knee with arthritis and 
a rating in excess of 10 percent for limitation of motion of 
the right knee with arthritis is not warranted.

This does not end the inquiry in this case. Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
It is necessary, then, to determine whether the veteran has 
instability of either knee that would warrant a separate 
rating.

There is some medical evidence suggesting instability.  A VA 
outpatient treatment record dated December 1998 indicates 
slight medial laxity with positive medial joint line pain 
with mediolateral laxity test.  The January 2000 VA 
outpatient treatment note indicates increased laxity of the 
medial collateral ligament on the left knee.  In January 
2000, it was noted that the veteran had an antalgic gait 
pattern, and he then underwent a course of physical therapy.  
All of the medical evidence dated since then has shown no 
instability.  VA orthopedic examinations in November 2000 and 
July 2001 did not indicate instability in the right or left 
knee joint.  The ligaments and meniscus were intact on 
magnetic resonance imaging (MRI) in July 2001.  February and 
July 2002 VA outpatient treatment records indicate that the 
veteran described medial joint line pain, and both examiners 
noted knees were stable to anterior/posterior medial/lateral 
stress.  A VA orthopedic outpatient note dated August 2002 
indicated "normal stability."  The February 2004 VA 
examination report indicates that the examiner did not find 
any instability or any subluxation even after noting the 
previous VA outpatient treatment notes showing the 
possibility of a meniscus tear and instability.  

As indicated above, it is the current severity of the 
veteran's condition that is of utmost importance.  Even 
though there were some indications of instability seven years 
ago, the fact is that every examination since then has shown 
no instability.  Therefore, not only does the overwhelming 
preponderance of the medical evidence fail to show 
instability of either knee, but the only favorable evidence 
in the record is outweighed in probative value by more recent 
evidence.  Therefore, in light of the fact that numerous VA 
examinations do not indicate the presence of instability, the 
weight of the evidence is against a separate rating for 
instability under Diagnostic Code 5257 for right or left knee 
joint instability.  

The Board notes that no other symptoms referable to the right 
and left knee are either clinically shown.  The veteran does 
complain of locking of the knees, which could arguably 
warrant a 20 percent rating under Diagnostic Code 5258.  
However, locking has never been objectively shown upon any 
examination.  The 2004 VA examiner commented that this is not 
a "true" locking that the veteran complains of, and there 
is no giving way of the knees.  Thus, a higher or separate 
rating is not warranted. See 38 C.F.R. § 4.71a, Codes 5256-
5263 (2006).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims.  The 
veteran's left knee arthritis/limitation of motion warrants 
no higher than a 10 percent rating, and the veteran's right 
knee arthritis/limitation of motion warrants no higher than a 
10 percent rating.  As the preponderance of the evidence is 
against his increased rating claims, the benefit of the doubt 
rule enunciated in 38 C.F.R. § 5107(b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  Accordingly, 
the claims must be denied.

Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letter dated June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the 2003 letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and a 
statement of the case (SOC) was provided to the veteran in 
November 2004.  While the RO's letter did not specifically 
tell the claimant to provide any relevant evidence in his 
possession, nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence.  First, the June 2003 letter informed the veteran 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the June 2003 letter 
advised the veteran to give VA enough information about his 
records so that they can request them from the person or 
agency that has them.  The veteran was also advised that it 
is his responsibility to make sure that VA receives all 
requested records that aren't in the possession of a Federal 
department or agency.  Moreover, there is no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of the claims.  As 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claims for an increased 
disability rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records have been obtained to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In light of the fact that the veteran was afforded VA 
examinations in November 2000, July 2001, and February 2004, 
the Board finds that an additional examination or medical 
opinion is unnecessary to support the veteran's claims.  The 
VA examinations of record are thorough and supported by VA 
outpatient records and adequate upon which to base a 
decision.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed.Cir. 
2006).  




ORDER

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the left knee with early 
medial joint space narrowing and early varus deformity is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome of the right knee with early 
medial joint space narrowing and early varus deformity is 
denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


